Exhibit 10.29
DemandTec, Inc. 2007 Equity Incentive Plan:
Notice of Stock Unit Award
You have been granted units representing shares of Common Stock of DemandTec,
Inc. (the “Company”) on the following terms:

     
Name of Recipient:
  «Name»
 
   
Total Number of Units Granted:
  «TotalUnits»
 
   
Date of Grant:
  «DateGrant»
 
   
Vesting Schedule:
  The units subject to this award will vest [in full][in installments] on
«VestDate», provided that your “Service” (as defined in the Plan) has been
continuous through that date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the DemandTec, Inc. 2007 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to and made a
part of this document.
You further agree to accept by email all documents relating to the Company, the
Plan or this award and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). You also agree that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify you by email. You
acknowledge that you may incur costs in connection with electronic delivery,
including the cost of accessing the internet and printing fees, and that an
interruption of internet access may interfere with your ability to access the
documents. This consent will remain in effect until you give the Company written
notice that it should deliver paper documents.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s Common Stock.

              Recipient:       DemandTec, Inc.
 
           
 
      By:    
 
         
 
 
 
      Title:    
 
         
 
 

 



--------------------------------------------------------------------------------



 



DemandTec, Inc. 2007 Equity Incentive Plan:
Stock Unit Agreement

     
Payment for Units
  No payment is required for the units that you are receiving.
 
   
Vesting
  The units vest in [installments][a single installment], as shown in the Notice
of Stock Unit Award. In addition, the units vest in full if the Company is
subject to a Change in Control (as defined in the Plan) before your Service
terminates, and the Company’s successor corporation fails to either assume the
units or replace them with equivalent awards that will vest on the basis of your
Service. The Committee (as defined in the Plan) will determine if the preceding
sentence applies.
 
   
 
  [Add if applicable]: In addition, [     ]% of your remaining unvested units
will immediately vest if:
 
   
 
 
•    The Company is subject to a Change in Control before your Service
terminates, and
 
   
 
 
•    Within 12 months after the Change in Control, either (a) your Service is
terminated by the Company without Cause or (b) you resign from your Service for
Good Reason. (“Cause” and “Good Reason” are defined below.)
 
   
 
  No additional units will vest after your Service has terminated for any
reason.
 
   
Forfeiture
  If your Service terminates for any reason, then your units will be forfeited
to the extent that they have not vested before the termination date and do not
vest as a result of the termination. This means that any units that have not
vested under this Agreement will immediately be cancelled. You receive no
payment for units that are forfeited.
 
   
 
  The Company determines when your Service terminates for this purpose.

 



--------------------------------------------------------------------------------



 



     
Leaves of Absence and Part-Time Work
  For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.
 
   
 
  If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.
 
   
Settlement of Units
  Each unit will be settled on the first Permissible Trading Day (as defined
below) that occurs on or after the day when the unit vests.
 
   
 
  However, regardless of whether or not a Permissible Trading Day has occurred,
each unit must be settled not later than the later of (a) the March 15 of the
calendar year after the calendar year in which the unit vests or (b) the May 15
of the Company’s fiscal year after the fiscal year in which the unit vests.
 
   
 
  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.
 
   
Section 409A
  This paragraph applies only if the Company determines that you are a
“specified employee,” as defined in the regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), at the time of your
“separation from service,” as defined in those regulations. If this paragraph
applies, then any units that otherwise would have been settled during the first
six months following your separation from service will instead be settled during
the seventh month following your separation from service, unless the settlement
of those units is exempt from Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     
Nature of Units
  Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.
 
   
No Voting Rights or Dividends
  Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.
 
   
Units Nontransferable
  You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.
 
   
Withholding Taxes
  No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the vesting or settlement of this award. These
arrangements include payment in cash. With the Company’s consent, these
arrangements may also include (a) payment from the proceeds of the sale of
shares through a Company-approved broker, (b) withholding shares of Company
stock that otherwise would be issued to you when the units are settled,
(c) surrendering shares that you previously acquired or (d) withholding cash
from other compensation. The fair market value of withheld or surrendered
shares, determined as of the date when taxes otherwise would have been withheld
in cash, will be applied to the withholding taxes.
 
   
Restrictions on Resale
  You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
 
   
Employment at Will
  Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



     
Beneficiary Designation
  You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that have not been settled before your death and any units that vest as a
result of your death.
 
   
Effect of Merger
  If the Company is a party to a merger, consolidation or reorganization, then
your units will be subject to the applicable provision of the Plan, provided
that any action taken must either (a) preserve the exemption of your units from
Section 409A of the Code or (b) comply with Section 409A of the Code.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. The Plan,
this Agreement and the Notice of Stock Unit Award constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.  
Definitions:
   
 
   
[Add if applicable]:
“Cause”
  “Cause” means (a) any breach of the Proprietary Information and Inventions
Agreement between you and the Company, (b) your conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
crime involving moral turpitude, (c) your participation in any fraud against the
Company or (d) your intentional damage to any material property of the Company
or other gross misconduct.
 
   
[Add if applicable]:
“Good Reason”
  “Good Reason” means that you resign from your Service after one of the
following conditions comes into existence without your consent:
 
   
 
 
•    A material diminution of your base compensation,
 
   
 
 
•    A material diminution of your authority, duties or responsibilities, or
 
   
 
 
•    A material change in the geographic location at which you must perform your
Service for the Company.

5



--------------------------------------------------------------------------------



 



     
 
  A condition will not be considered “Good Reason” unless (a) you give the
Company written notice of the condition within 90 days after the condition comes
into existence and (b) the Company fails to remedy the condition within 30 days
after receiving your written notice.
 
   
 
  In order to qualify as a resignation for “Good Reason,” your resignation must
occur within 12 months after one of the conditions listed above comes into
existence (but in any event within 12 months after the Change in Control).
 
   
“Permissible Trading Day”
  “Permissible Trading Day” means a day that satisfies each of the following
requirements:
 
   
 
 
•    The Nasdaq Global Market is open for trading on that day,
 
   
 
 
•    You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,
 
   
 
 
•    Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or (b)
Rule 10b5-1 of the Securities and Exchange Commission is applicable,
 
   
 
 
•    Under the Company’s written Insider Trading Policy, you are permitted to
sell shares of the Company’s Common Stock on that day, and
 
   
 
 
•    You are not prohibited from selling shares of the Company’s Common Stock on
that day by a written agreement between you and the Company or a third party.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

6